FILED:  September 20, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
VICTORIO C. RIVERA,
Appellant,
	v.
DEPARTMENT OF REVENUE,
Respondent.
(OTC 4487; SC S48386)
	On appeal from the Oregon Tax Court.
	William C. Richardson, Judge pro tempore.
	Argued and submitted September 7, 2001.
	Victorio C. Rivera, appellant pro se, argued the cause and
filed the brief.
	Melisse S. Cunningham, Assistant Attorney General, Salem,
argued the cause and filed the brief for respondent.  With her on
the brief was Hardy Myers, Attorney General.
	Before Carson, Chief Justice, and Gillette, Durham, Leeson,
Riggs, and De Muniz, Justices.
	PER CURIAM
	The judgment of the Oregon Tax Court is affirmed.
		PER CURIAM
		This is an appeal from a judgment of the Oregon Tax
Court that dismissed taxpayer's complaint (1), denied taxpayer's
motion for summary judgment, and denied taxpayer's motion for
change of judge.
		We have considered each of taxpayer's various
submissions in support of his appeal and conclude that none is
well taken.
		The judgment of the Oregon Tax Court is affirmed.





1. 	The complaint sought various forms of relief, the
precise natures of which are not pertinent to our disposition of
this case.
Return to previous location.